Citation Nr: 0627330	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  94-41 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound, muscle group (MG) VI, right 
(dominant) arm, involving the triceps.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound with fracture, left (non-
dominant) ulna, with sensory loss in the ulnar nerve 
distribution to the 4th and 5th fingers.

3.  Entitlement to service connection for osteomyelitis of 
the right humerus bone, claimed as secondary to service-
connected residuals of a gunshot wound of the right arm 
(major extremity).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1967, including a period of service in the Republic of 
Vietnam.  The veteran is the recipient of the Purple Heart 
and the Silver Star.

This claim is on appeal from the Cheyenne, Wyoming, 
Department of Veterans Affairs (VA) Regional Office (RO).

This long-standing appeal has been complicated by multiple 
factors, including the veteran's recent failure to report for 
a VA examination and his lack of communication with the RO, 
despite multiple letters regarding the status of his claim.  
Nonetheless, the Board notes that the veteran filed the 
original claim in 1991 and it has been pending now for over 
15 years.  It has been remanded by the Board three times (May 
1997, February 2002, and November 2004), and the Veterans Law 
Judge previously considering the claims is no longer at the 
Board.  

There has been some suggestion that the veteran has withdrawn 
the issues but since no written correspondence has been 
received to that effect, the Board will address the issues 
with the evidence now available in the claims file.




FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's right upper arm (MG VI) disability is 
manifested by subjective complaints of pain and weakness.  
Objective findings include moderate atrophy, moderate 
fatigue, loss of muscle bulk, and loss of motor strength and 
fatigability reported as 4/5.  No more than moderate muscle 
damage to MG VI is shown to the right (dominant) upper arm.

3.  The veteran's left ulna disability is manifested by 
subjective complaints of weakness and numbness.  Objective 
findings include normal grip strength.  An EMG showed 
"mild" neuropathy of the left ulnar nerve.

4.  Service medical records show quiescent osteomyelitis of 
the right arm as a result of the extensive wounds the veteran 
received during combat.

5.  Post-service medical evidence reflects at least one 
episode of active osteomyelitis of the right arm.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound, MG VI, right (dominant) arm, 
involving the triceps, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.41, 4.44, 4.45, 4.46, 4.55, 4.56, 4.71, 
4.71a, 4.73, Diagnostic Code (DC) 5306 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound with fracture, left (non-
dominant) ulna, with sensory loss in the ulnar nerve 
distribution to the 4th and 5th fingers, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124, 4.124a, DC 
8516 (2005).

3.  Resolving reasonable doubt in favor of the veteran, 
osteomyelitis of the right humerus bone was incurred during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Of note, during the pendency of the appeal, the rating 
criteria for muscle injuries were revised in July 1997.  
However, as the schedular ratings applicable to the veteran's 
injuries essentially did not change as a result of these 
revisions and he was provided a copy of the new regulations, 
the Board finds that no prejudice will result by way of 
appellate review of the claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92 
(July 24, 1992).  

Although the Board finds no substantive differences between 
the amended provisions of the Rating Schedule and the prior 
version with respect to the rating assigned, the amended 
provisions will be applied as "more favorable" in light of 
the revisions to the explanatory sections of the Rating 
Schedule.  See VAOPGCPREC 11-97, pp. 5-6 (March 25, 1997).

In rendering a determination on missile injuries, the 
analysis must start with a review of the extent of the 
original traumatic injury, and the course of the disability 
in the ensuing years.  In addition, § 4.55 provides that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injury affects an entirely different function.  

Moreover, § 4.56 discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Briefly, a slight muscle disability is described as 
a simple wound of muscle without debridement or infection.  
History will be reported as superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  

There will be no cardinal signs or symptoms of muscle 
disability.  Objective findings will include minimal scar, 
and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  

There will be a record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

History should include hospitalization for a prolonged period 
for treatment of wound.  Severe muscle disability is 
described at 38 C.F.R. § 4.56 as being from through and 
through or deep penetrating wounds due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection or sloughing of 
soft parts, intermuscular binding and scarring.  History 
should include hospitalization for a prolonged period for 
treatment of wound.  

In-Service Injury

In-service medical evidence obtained from a July 1967 Medical 
Board proceeding indicates that the veteran sustained 
multiple wounds from small arms fire in November 1966.  His 
injuries included i) an open fracture of the right humerus 
with transection of the radial nerve, ii) an open fracture of 
the left distal ulna with contusion of the ulnar nerve, and 
iii) an open fracture of the left fifth metatarsal (not 
addressed in this decision).  He also had a soft tissue wound 
over the anterior chest wall without penetration into the 
pleural cavity.  

The left forearm injury had hypesthesia over the ulnar nerve 
distribution, which was noted to be improving.  The right 
upper arm injury consisted of an entrance and exit wound with 
"considerable" soft tissue loss of the triceps and biceps 
musculature.  His recovery was complicated by a 
"substantial" amount of bone loss at the fracture site of 
the right humerus.
 
The veteran subsequently underwent multiple surgeries on the 
right upper arm over the course of several months.  In the 
first, the radial nerve was found to be too damaged to allow 
for a neurorrhaphy.  In the second, he underwent an 
autogenous bone graft.  He developed hepatitis while in the 
hospital and was successfully treated.  In the third surgery, 
tendon transfers were performed in the right forearm.  At the 
time of the Medical Board proceeding in July 1967, the tendon 
transfers were starting to show some early function; however, 
the biceps was still "quite adherent" to the fracture site 
of the humerus and appeared "quite atrophied" but 
contracted actively and motor power was "quite weak."    

Procedural History

The veteran filed a claim for entitlement to service 
connection for residuals of a gunshot wound shortly after 
military discharge.  By rating decision dated in January 
1968, the RO granted a 100 percent disability for a period of 
convalescence.  Thereafter, the right upper arm disability 
was assigned a 50 percent rating for nerve palsy, a 30 
percent rating for MG V (biceps), and a 10 percent rating for 
MG VI (triceps).  A 10 percent rating was assigned for 
residuals of a left ulnar fracture.  

These ratings were in effect until the veteran filed claim 
for increased ratings (including his service-connected foot 
disability) in August 1991.  In a February 2000 decision, the 
Board, among other things, granted higher ratings for MG V 
(biceps) and left foot disability (metatarsal), and remanded 
the issues regarding right upper arm (MG VI - triceps) and 
the left forearm.  

The veteran has undergone VA examinations in September 1991, 
January 1998, and August 2000 (with an addendum written in 
September 2001).  In a November 2004 remand, the Board 
requested another examination but the veteran failed to 
report.  The veteran's service representative has recently 
requested that the veteran be scheduled for another 
examination.  However, given the veteran's past history of 
failing to report for VA examinations, and his failure to 
communicate with the RO regarding whether he is willing to 
report and his facility of choice, the Board finds that it is 
not reasonable to remand to reschedule an examination at this 
juncture.  Therefore, the claims will be decided on the 
evidence currently in the claims file.

Residuals of Gunshot Wound, MG VI, Right (Dominant) Arm 
(Triceps)

In an October 1993 hearing, the veteran testified that he 
experienced loss of finger dexterity, had muscle atrophy of 
the upper arm, and that his upper arm was numb.  He denied 
having any problems with the shoulder but could not 
straighten out his elbow.  He reflected that his right arm 
was shorter than the left.  

Essentially, MG VI is functionally responsible for extension 
of the elbow (long head of triceps is stabilizer of shoulder 
joint).  The groups include the extensor muscles of the 
elbow: triceps and anconeus.  Pursuant to DC 5306, with an 
injury to MG VI on the dominant side, a 40 percent evaluation 
will be assigned with a severe disability.  A moderately 
severe disability warrants a 30 percent disability, and a 
moderate disability will be assigned a 10 percent disability.  
Finally, a noncompensable evaluation is assigned for slight 
disablement.  38 C.F.R. § 4.73, DC 5306 (2005).

The threshold question is whether the evidence reflects a 
"moderately severe" disability to MG VI (30 percent 
rating).  Given the age of the previous examinations, 15 
years old (1991) and 8 years old (1998), the Board will focus 
on the most recent evidence of record, including the most 
current VA examination dated in August 2000 and the September 
2001 addendum.

At the time of the August 2000 VA examination, the veteran 
complained of constant pain and weakness of the entire right 
upper extremity with weakness involving both the flexors and 
extensors to the forearm with pain and weakening and markedly 
reduced range of motion at the right wrist.  He reflected 
that he had essentially lost the use of his right upper 
extremity.  

As MG V is separately service-connected and not on appeal at 
this time, the Board will focus only on MG VI (triceps).  A 
physical examination revealed residual atrophy and weakness 
involving MG VI with "moderate" atrophy at the level of the 
right mid triceps.  The threshold of fatigue involving MG VI 
(and MG V) together with the wrist flexors and extensors on 
the right was characterized as "moderate" in severity.  The 
examiner noted that the EMG studies revealed "severe" 
denervation of the radial nerve (separately service-
connected) with "marked" loss of muscle tissue involving MG 
VI (and MG V) and "severe" atrophy to the right upper arm 
and right forearm with residual "severe" weakness and 
fatigability.  

Because the examiner essentially addressed MG V (biceps) and 
MG VI (triceps) together, the RO sought an addendum opinion.  
In September 2001, the same physician remarked that there was 
much greater atrophy with soft tissue loss and muscle bulk 
loss involving the biceps (MG V) than that of the triceps (MG 
VI).  He noted that there was also more marked fatigability 
and motor weakness of the flexor muscles of MG V, than that 
of the extensor muscles of MG VI.  He reflected that there 
was some, but to a much less extent, soft tissue and muscle 
bulk loss over the triceps, with considerably less loss of 
motor strength and fatigability, not greater than 4/5, as 
compared to 3/5 relating to MG V.

Given the examiner's characterization of the injury to MG VI 
as having "moderate" atrophy, "moderate" fatigue, and 4/5 
muscle strength and fatigability, the Board finds that no 
more than moderate muscle damage to MG VI is shown to the 
right (dominant) upper arm and the claim for a higher rating 
is denied.

While the Board has focused on the most recent medical 
evidence available, the September 1991 and January 1998 VA 
examinations were reviewed; however, the older examinations 
do not support a higher rating at this time.  Specifically, 
the September 1991 VA examination noted that the veteran was 
doing well and characterized the muscle weakness of the right 
arm as "mild."  He was working full time as a laborer and 
sanitary worker for the forest service.  While marked atrophy 
of the right brachium was noted, the focus appeared to be on 
the biceps (MG V), rather than the current inquiry as to the 
level of disability for MG VI (triceps).  

Further, the January 1998 VA examination noted atrophy and 
loss of muscle substance of the right humerus.  The veteran 
had no complaints related to the right shoulder and no 
limitation of motion.  However, as with the previous 
examination, the examiner did not distinguish between MG V 
and MG VI; therefore, the Board finds that this evidence does 
not support the claim for a higher rating based only on MG VI 
and the claim is denied.

Residuals of Gunshot Wound, Left Ulna, 
with Sensory Loss in Ulnar Nerve Distribution

At a personal hearing in October 1993, the veteran testified 
that the main problems with his left hand involved stiffness 
of the third, fourth, and fifth fingers, with a slight 
sensory loss, especially through the small finger to the palm 
of his hand.  He related that he could make a full fist and 
extend the fingers down.

In order for the veteran to receive a rating higher than 10 
percent (mild incomplete paralysis) for a left ulnar nerve 
disability, the medical evidence must show moderate 
incomplete paralysis under DC 8516.  A note under the 
Schedule of Ratings defines the term "incomplete paralysis" 
as the degree of lost or impaired function substantially less 
than the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

Complete paralysis of the ulnar nerve is described as the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened.  

In the August 2000 VA examination, the veteran complained of 
numbness in the left hand compatible with the ulnar nerve 
distribution.  The examiner reported that the grip strength 
on the right was actually much worse than on the left 
(measured as 20 on the right, compared to 60 on the left).  
The examiner reviewed EMG studies and concluded that the 
residuals of the paresis of the gunshot wound to the left 
lower ulna together with a fracture to that bone were not 
disabling.  

Moreover, in the January 1998 VA neurological examination, 
the veteran complained of persistent numbness in the ulnar 
aspect of the left hand but denied any flare-ups of left 
ulnar nerve symptoms.  He complained of pain with extension 
of the wrist but noted that he was able to perform some 
fairly strenuous tasks, as he worked in the summers with a 
tour company moving rafts.  The examiner reviewed EMG studies 
and concluded that the left ulnar nerve mononeuropathy was 
"mild."

Similarly, the September 1991 VA examination noted decreased 
sensation in the distribution of the ulnar nerve in the hand 
on the fourth and fifth finger; but related that it was not 
completely absent.  The examiner noted that the veteran had 
no involvement of the musculature of the hand as far as 
atrophy and had fairly good grip strength, which was 
essentially normal.

Based on the above evidence, the Board finds that a higher 
rating is not warranted for an ulnar nerve disability.  To 
this end, the Board places significant probative value on the 
objective EMG testing which showed a "mild" neuropathy of 
the left ulnar nerve.  Moreover, the medical evidence does 
not show a major loss of function of the left hand.  As a 10 
percent rating is warranted for mild incomplete paralysis, 
the claim for a higher rating is denied.  

With respect to both claims for higher ratings, the Board 
notes that VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  

Special consideration is given to factors affecting function 
in joint disabilities under 38 C.F.R. § 4.45.  These 
requirements for the consideration of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of disability and any 
changes in the condition.  The Board has considered these 
provisions, taking into consideration the objective findings 
as well as the subjective statements of the veteran, and 
finds that the evidence supports the current ratings and 
there is no basis on which to assign higher ratings at this 
time.

Service Connection for Osteomyelitis, Right Humerus Bone

In addition to the regulations noted above, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After reviewing the claims file with fresh eyes, the Board 
finds that the claim for osteomyelitis should be granted.  
Significantly, the service medical records reflect a 
diagnosis of quiescent osteomyelitis of the right humerus.  
While this suggests that the condition was inactive during  
military service, the post-service evidence is clear that the 
veteran experienced at least one confirmed acute flare-up of 
osteomyelitis in 1997.

Specifically, in an August 1997 private medical record, the 
veteran's treating physician noted that the veteran had "an 
exacerbation of his chronic osteomyelitis."  He described 
overt drainage from the right arm and obtained an infectious 
disease consultation.  The clinical assessment was chronic 
osteomyelitis on the right and noted that the veteran was 
going to need debridement and intravenous antibiotics.  

Under the provisions of 38 C.F.R. § 4.43, chronic, or 
recurring suppurative osteomyelitis, once clinically 
identified, should be considered as a continuously disabling 
process, whether or not an actively discharging sinus or 
other obvious evidence of infection is manifest from time to 
time, and unless the focus is entirely removed by amputation 
will be entitled to a permanent rating to be combined with 
other ratings for residual conditions, subject to the 
amputation rule.  

Although the September 1991 VA examination did not show 
evidence of osteomyelitis, the evidence is clear that the 
veteran had at least one episode in 1997.  The fact that the 
evidence does not show any additional flare-ups since 1997 
goes to the disability rating, and not to the issue of 
service-connection.  It is incomprehensible to the Board that 
even a single episode of osteomyelitis of the right arm could 
be attributable to anything but the extensive injuries the 
veteran received to his right upper arm during combat.  For 
those reasons, the claim of service connection for 
osteomyelitis is granted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2001, December 2003, and December 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in April 2004 and April 2006.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the April 2004 
SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in October 
1993.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in September 1991, 
January 1998, and August 2000.  Moreover, the RO requested an 
addendum opinion, which was obtained in September 2001.  The 
available medical evidence is sufficient for adequate 
determinations.  

In addition, in response to the Board's most recent remand, 
the RO sent the veteran multiple letters in an attempt to 
schedule an examination.  It appears that he refused a VA 
examination at Las Vegas, then purportedly withdrew his 
claims when he was scheduled for an examination in Salt Lake 
City.  He was twice asked to confirm that he was withdrawing 
his claims.  

In the most recent letter from the RO, the veteran was again 
asked to confirm whether he wished to withdraw his claims and 
also given an opportunity appear at an examination and state 
which facility was closest to his residence.  However, the 
veteran has not responded to any of the letters from the RO 
and they have not been returned as undeliverable.  Therefore, 
the Board finds that the RO has made a more than reasonable 
effort to schedule the veteran for an examination in 
compliance with the Board remand and no further actions are 
needed.

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claims have been denied.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Further, inasmuch as the Board is allowing the claim for 
service connection, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  Therefore, the Board finds the duty to assist and 
duty to notify provisions have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for residuals of a gunshot wound, MG VI, right 
(dominant) arm, involving the triceps, is denied.

The claim for entitlement to an evaluation in excess of 10 
percent for residuals of a gunshot wound with fracture, left 
(non-dominant) ulna, with sensory loss in the ulnar nerve 
distribution to the 4th and 5th fingers, is denied.

The claim for entitlement to service connection for 
osteomyelitis of the right humerus bone, claimed as secondary 
to service-connected residuals of a gunshot wound of the 
right arm (major extremity), is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


